Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed 12/30/2021 have been fully considered but they are not deemed to be persuasive.  Applicant argues that the cited references (i.e., Gardner, LeGendre, Neito) do not teaches the “determining first and second source-specific-lighting parameters of a light source utilizing different layers of a source-specific-lighting- estimation-neural network;” however, the feature “determining first and second source-specific-lighting parameters of a light source utilizing different layers of a source-specific-lighting- estimation-neural network” does not explicitly show in the independent claims 1, 19, and 21.  Specifically, the claims recite “generating the first 3D source-specific-lighting parameter of the light source by processing the common feature vector from the common network layers utilizing a first parametric-specific-network layer of the source-specific-lighting-estimation-neural network; and generating the second 3D source-specific-lighting parameter of the light source by processing the common feature vector from the common network layers utilizing a second parametric-specific-network layer of the source-specific-lighting-estimation- neural network” which does not mean “different layers are utilized to generate each of the lighting parameters” as argued.  The claimed “generating the first and the second 3D source-specific-lighting parameters of the light source by processing the common feature vector from the common network layers utilizing a first and second parametric-specific-network layers, respectively, of the source-specific-lighting-estimation-neural network” only means that the light parameters Ф and Ө) are generated from the layers in which each layer is utilized to generate either the Φ angle or the Ө angle; in other words, we can say “generating the first 3D source-specific-lighting parameter Φ of the light source by processing the common feature vector from the common network layers utilizing a first parametric-specific-network layer A of the source-specific-lighting-estimation-neural network; and generating the second 3D source-specific-lighting parameter Ө of the light source by processing the common feature vector from the common network layers utilizing a second parametric-specific-network layer B of the source-specific-lighting-estimation- neural network” in which the layers A and B are any two (2) layers of the neural network showed in Kan’s figure 2.  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over KAN et al (DeepLight: light source estimation for augmented reality using deep learning) in view of NEITO et al (Robust Point Light Source Estimation Using Differentiable Rendering), and further in view of LeGrandre et al (DeepLight: Learning Illumination for Unconstrained Mobile Mixed Reality) and Gardner et al (Learning to Predict Indoor Illumination from a Single Image).

As per claim 1, Kan teaches the claimed “non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor,” cause a computing device to: “identify a request to render a virtual object at a designated position within a digital image” (Kan, figure 7 – the virtual object is the 
The claims recite “generating the first 3D source-specific-lighting parameter of the light source by processing the common feature vector from the common network layers utilizing a first parametric-specific-network layer of the source-specific-lighting-


Claim 2 adds into claim 1 “generating a first set of different 3D-source-specific-lighting parameters corresponding to a first predicted light source illuminating the digital image” (Gradner, 4.1 Light classification — the input photo can contain multiple light sources, e.g., figures 5, 12, 13, 16 - small light source such as spotlights, lamps, ... and large light sources likes windows, reflections, ... ); and generate a second set of different 3D- source-specific-lighting parameters corresponding to a second predicted light source illuminating the digital image” (Gardner, figures 5, 12, 13, 16 - small light Source such as spotlights, lamps, ... and large light sources likes windows, reflections, ...).

Claim 6 adds into claim 1 “for display on the computing device, a graphical user interface comprising: a first set of different lighting parameter controls for a first set of 3D-source- specific-lighting parameters corresponding to a first predicted light source illuminating the modified digital image” (Kan, page 880, controlled light source estimate - figure 7; a moving light source 2616 on page 880, second column; Neito, 4. 

Claim 7 adds into claim 1 “identify a position-adjustment request to move the virtual object from the designated position within the digital image to a new designated position within the digital image; adjust a projection of the plurality of different 3D- source-specific-lighting parameters for the new designated position within the digital image; and based on the position- adjustment request, render an adjusted digital image comprising the virtual object at the new designated position illuminated according to the adjusted projection of the plurality of different 3D- source-specific-lighting parameters” (Kan, figure 6 - different objects at different positions; LeGrandre, 3.3. Reflectance Field Acquisition, figures 3 and 4; Gradner, 4.1 Light classification — the input photo can contain multiple light sources comprising small light source such as spotlights, lamps, ... and large light sources likes windows, reflections, ...).



Claims 19-20, 21-24 claim a system and a method based on the non-transitory computer readable medium storing instructions of the claims 1-2, and 6-8; therefore, they are rejected under a similar rationale.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616